DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 27-35 in the reply filed on 06 October 2022 is acknowledged.
Claims 16-26 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 October 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR MAKING A SPUNBOND NONWOVEN BATT OR WEB FROM RECYCLED POLYPROPYLENE.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al (U.S. Patent Application Publication 2003/0032357 A1) in combination with Bram (WO 2019/240899 A1) and Standaert et al (U.S. Patent Application Publication 2011/0086568 A1).
             Regarding claim 1, Gillespie et al (see the entire document, in particular, paragraphs [0001], [0004], [0009], [0017], [0019], [0025] – [0027] and [0032]) teaches a process of making a spun-melt, non-woven web on a spun-melt production line (see paragraph [0001] (manufacture of spun-bonded, non-woven fabrics) of Gillespie et al), including the steps of (a) providing a mixture of recycled polypropylene (see paragraph [0009] (at least one polymeric component (of the two or more polymeric components) includes reclaimed polypropylene) of Gillespie et al); (b) extruding the recycled polypropylene mixture to form a molten recycled polypropylene mixture (see paragraph [0017] (extruders include a heated barrel in which is mounted an extruder screw that conveys polymeric material which is heated to a molten state) of Gillespie et al); (c) filtering the molten recycled polypropylene mixture through a filter to form recycled polypropylene filtrate (see paragraph [0019] (a screen support plate holds filter screens that filter the molten polymer) of Gillespie et al); (d) dosing the recycled polypropylene filtrate into the spun-melt production line by an amount of 80% to 100% by weight (see paragraphs [0026] (one component contains up to 100% by weight of reclaimed polypropylene, another component contains a smaller amount of reclaimed polypropylene) and [0027] (the amount of reclaimed polypropylene is 25% by weight or more) of Gillespie et al); (e) passing the recycled polypropylene filtrate through at least one spinneret of the spun-melt production line to form filaments (see paragraph [0019] (spinnerette plate 22 having spinnerette orifices, molten polymer material is extruded from the spinnerette orifices) of Gillespie et al); (f) cooling and drawing the filaments (see paragraph [0009] (directing quench air at the filaments to cool the filaments, then directing the filaments through an attenuator) of Gillespie et al); and (g) depositing the filaments on a moving belt to form at least one layer of the spun-melt, non-woven web made up of 80% to 100% by weight of recycled polypropylene fibers (see paragraphs [0009] (depositing the filaments on a moving belt), [0026] (one component contains up to 100% by weight of reclaimed polypropylene, another component contains a smaller amount of reclaimed polypropylene) and [0027] (the amount of reclaimed polypropylene is 25% by weight or more) of Gillespie et al). Gillespie et al does not teach (1) a melt flow rate within a range of 20 g/10 min to 100 g/10 min as tested in accordance with ASTM 1238 (Gillespie et al teaches measuring melt flow rate according to ASTM 1238 (see paragraph [0004] of Gillespie et al)) , (2) a spinning speed of greater than 1,200 meters per minute, or (3) a filter having a mesh size that is finer than the mesh size of a finest filter used in a spun-melt production line by a factor of at least 1.1. Regarding item (1), Bram (see the entire document, in particular, paragraphs [0011], [0042], [0047], [0098] and [0099]) teaches a process of making non-woven fabrics (see paragraph [0042] (form non-woven fabrics) of Bram) from recycled polypropylene (see paragraph [0011] (from polypropylene post-consumer recycle material) of Bram), including a melt flow rate of less than 100 g/10 min as measured by ASTM 1238 (see paragraph [0047] of Bram), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a melt flow rate within a range of 20 g/10 min to 100 g/10 min as tested in accordance with ASTM 1238 in the process of Gillespie et al in view of Bram in order to enhance properties of polypropylene post-consumer recycle material (see paragraph [0011] of Bram and to use post-consumer recycle material without having to produce virgin material. Regarding item (2), Standaert et al (see the entire document, in particular, paragraphs [0008], [0018], [0112] and [0128]; Table 2) teaches a process of making spun-bond, non-woven fabrics from polypropylene (see paragraphs [0018] (process of making non-wovens) and [0112] (polypropylene spun-bond non-wovens) of Standaert et al), including a spinning speed of greater than 1,200 meters per minute (see paragraph [0128] (spinning speed of 1,500 meters per minute) of Standaert et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spinning speed of greater than 1,200 meters per minute in the process of Gillespie et al in view of Standaert et al in order to provide polypropylene fibers and non-wovens having improved properties (see paragraph [0008] of Standaert et al). Regarding item (3), the mesh size of a filter would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed invention in the process of Gillespie et al (in combination with Bram and Standaert et al) in order to remove deleterious and undesirable particles of a predetermined size (i.e., diameter) from the molten polypropylene polymer material.
             Regarding claim 2, see paragraph [0047] (a melt flow rate of less than 100 g/10 min as measured by ASTM 1238) of Bram.
             Regarding claim 3, see paragraphs [0098] (the composition may include anti-oxidants and stabilizers) and [0099] (amount of less than 10% by weight) of Bram.
             Regarding claim 4, see Table 2 (spinning speed of 2,060 meters per minute) of Standaert et al.
             Regarding claims 5 and 6, see paragraphs [0014] (the web of filaments may be bonded in combination with other layers), [0026] (one component contains up to 100% by weight of reclaimed polypropylene, another component contains a smaller amount of reclaimed polypropylene) and [0027] (the amount of reclaimed polypropylene is 25% by weight or more) of Gillespie et al.
             Regarding claims 9 and 10, see paragraph [0032] (basis weight of 13.8 grams per square meter) of Gillespie et al.
             Regarding claims 11-14, the range and/or value of tensile strength would have been obvious to, and reasonably expected by, one of ordinary skill in the art before the effective filing date of the claimed invention in the process of Gillespie et al (in combination with Bram and Standaert et al) because the cited references teach a non-woven web made from recycled polypropylene which is identical to the non-woven web manufactured by the instant process.
             Regarding claim 15, see paragraphs [0026] (one component contains up to 100% by weight of reclaimed polypropylene, another component contains a smaller amount of reclaimed polypropylene) and [0027] (the amount of reclaimed polypropylene is 25% by weight or more) of Gillespie et al.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al (U.S. Patent Application Publication 2003/0032357 A1) in combination with Bram (WO 2019/240899 A1) and Standaert et al (U.S. Patent Application Publication 2011/0086568 A1) as applied to claims 1-6 and 9-15 above, and further in view of Mleziva et al (U.S. Patent Application Publication 2002/0098764 A1).
             Regarding claim 7, Gillespie et al (in combination with Bram and Standaert et al) does not teach (1) that the recycled polypropylene fibers have a linear density within the range of 0.8 to 3.0 denier. Mleziva et al (see the entire document, in particular, paragraphs [0001], [0016], [0022] and [0042]) teaches a process of making spun-bond, non-woven webs (see paragraph [0001] (process of making non-woven webs from spun-bond filaments) of Mleziva et al) from recycled polypropylene (see paragraph [0022] (polymeric component can contain reclaim polymer, the reclaim polymer includes polypropylene) of Mleziva et al), wherein recycled polypropylene fibers have a linear density within the range of 0.8 to 3.0 denier (see paragraph [0042] (filaments of less than 2 denier) of Mleziva et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide recycled polypropylene fibers having a linear density within the range of 0.8 to 3.0 denier in the process of Gillespie et al (in combination with Bram and Standaert et al) in view of Mleziva et al in order to manufacture filaments using reclaimed polymer (see paragraph [0016] of Mleziva et al).
             Regarding claim 8, see paragraph [0042] (filaments of less than 2 denier) of Mleziva et al.
Claim(s) 27-31, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al (U.S. Patent Application Publication 2003/0032357 A1) in combination with Bram (WO 2019/240899 A1) and Standaert et al (U.S. Patent Application Publication 2011/0086568 A1).
             Regarding claim 27, Gillespie et al (see the entire document, in particular, paragraphs [0001], [0004], [0009], [0017], [0019], [0025] – [0027] and [0032]) teaches a process of making a spun-melt, non-woven batt on a spun-melt production line (see paragraph [0001] (manufacture of spun-bonded, non-woven fabrics) of Gillespie et al), including the steps of (a) providing a mixture of recycled polypropylene (see paragraph [0009] (at least one polymeric component (of the two or more polymeric components) includes reclaimed polypropylene) of Gillespie et al); (b) melting the recycled polypropylene mixture to a polymer melt via extrusion (see paragraph [0017] (extruders include a heated barrel in which is mounted an extruder screw that conveys polymeric material which is heated to a molten state) of Gillespie et al); (c) filtering the polymer melt through a filter to form recycled polypropylene filtrate (see paragraph [0019] (a screen support plate holds filter screens that filter the molten polymer) of Gillespie et al); (d) forming recycled polypropylene by solidifying the recycled polypropylene filtrate (see paragraph [0025] (the reclaimed polypropylene will have been subjected to at least two heat histories in which the polypropylene has been melted and re-solidified) of Gillespie et al); (e) dosing the recycled polypropylene into the spun-melt production line by an amount of 80% to 100% by weight and melting the dosed recycled polypropylene (see paragraphs [0025] (the reclaimed polypropylene will have been subjected to at least two heat histories in which the polypropylene has been melted and re-solidified), [0026] (one component contains up to 100% by weight of reclaimed polypropylene, another component contains a smaller amount of reclaimed polypropylene) and [0027] (the amount of reclaimed polypropylene is 25% by weight or more) of Gillespie et al); (f) passing the dosed recycled polypropylene through at least one filter within the spun-melt production line (see paragraph [0019] (spinnerette plate 22 having spinnerette orifices, molten polymer material is extruded from the spinnerette orifices) of Gillespie et al); (g) passing the recycled polypropylene through a spinneret of the spun-melt production line to form filaments (see paragraph [0019] (spinnerette plate 22 having spinnerette orifices, molten polymer material is extruded from the spinnerette orifices) of Gillespie et al); (h) cooling and drawing the filaments (see paragraph [0009] (directing quench air at the filaments to cool the filaments, then directing the filaments through an attenuator) of Gillespie et al); and (i) depositing the filaments on a moving belt to form a non-woven batt made up of fibers including at least 80% by weight recycled polypropylene (see paragraphs [0009] (depositing the filaments on a moving belt), [0026] (one component contains up to 100% by weight of reclaimed polypropylene, another component contains a smaller amount of reclaimed polypropylene) and [0027] (the amount of reclaimed polypropylene is 25% by weight or more) of Gillespie et al). Gillespie et al does not teach (1) a melt flow rate within a range of 30 g/10 min to 100 g/10 min as tested in accordance with ASTM 1238 (Gillespie et al teaches measuring melt flow rate according to ASTM 1238 (see paragraph [0004] of Gillespie et al)) , (2) a spinning speed of greater than 1,200 meters per minute, or (3) a filter having a mesh size that is finer than the mesh size of a finest filter used in a spun-melt production line by a factor of at least 1.1. Regarding item (1), Bram (see the entire document, in particular, paragraphs [0011], [0042], [0047], [0098] and [0099]) teaches a process of making non-woven fabrics (see paragraph [0042] (form non-woven fabrics) of Bram) from recycled polypropylene (see paragraph [0011] (from polypropylene post-consumer recycle material) of Bram), including a melt flow rate of less than 100 g/10 min as measured by ASTM 1238 (see paragraph [0047] of Bram), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a melt flow rate within a range of 30 g/10 min to 100 g/10 min as tested in accordance with ASTM 1238 in the process of Gillespie et al in view of Bram in order to enhance properties of polypropylene post-consumer recycle material (see paragraph [0011] of Bram and to use post-consumer recycle material without having to produce virgin material. Regarding item (2), Standaert et al (see the entire document, in particular, paragraphs [0008], [0018], [0112] and [0128]; Table 2) teaches a process of making spun-bond, non-woven fabrics from polypropylene (see paragraphs [0018] (process of making non-wovens) and [0112] (polypropylene spun-bond non-wovens) of Standaert et al), including a spinning speed of greater than 1,200 meters per minute (see paragraph [0128] (spinning speed of 1,500 meters per minute) of Standaert et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spinning speed of greater than 1,200 meters per minute in the process of Gillespie et al in view of Standaert et al in order to provide polypropylene fibers and non-wovens having improved properties (see paragraph [0008] of Standaert et al). Regarding item (3), the mesh size of a filter would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed invention in the process of Gillespie et al (in combination with Bram and Standaert et al) in order to remove deleterious and undesirable particles of a predetermined size (i.e., diameter) from the molten polypropylene polymer material.
             Regarding claim 28, see paragraph [0014] (the web of filaments may be bonded) of Gillespie et al.
             Regarding claim 29, see paragraph [0014] (the web of filaments may be bonded in combination with other layers) of Gillespie et al.
             Regarding claim 30, see paragraph [0047] (a melt flow rate of less than 100 g/10 min as measured by ASTM 1238) of Bram.
             Regarding claim 31, see Table 2 (spinning speed of 2,060 meters per minute) of Standaert et al.
             Regarding claims 34 and 35, see paragraph [0032] (basis weight of 13.8 grams per square meter) of Gillespie et al.
Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al (U.S. Patent Application Publication 2003/0032357 A1) in combination with Bram (WO 2019/240899 A1) and Standaert et al (U.S. Patent Application Publication 2011/0086568 A1) as applied to claims 27-31, 34 and 35 above, and further in view of Mleziva et al (U.S. Patent Application Publication 2002/0098764 A1).
             Regarding claim 32, Gillespie et al (in combination with Bram and Standaert et al) does not teach (1) that the recycled polypropylene fibers have a linear density within the range of 0.8 to 3.0 denier. Mleziva et al (see the entire document, in particular, paragraphs [0001], [0016], [0022] and [0042]) teaches a process of making spun-bond, non-woven webs (see paragraph [0001] (process of making non-woven webs from spun-bond filaments) of Mleziva et al) from recycled polypropylene (see paragraph [0022] (polymeric component can contain reclaim polymer, the reclaim polymer includes polypropylene) of Mleziva et al), wherein recycled polypropylene fibers have a linear density within the range of 0.8 to 3.0 denier (see paragraph [0042] (filaments of less than 2 denier) of Mleziva et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide recycled polypropylene fibers having a linear density within the range of 0.8 to 3.0 denier in the process of Gillespie et al (in combination with Bram and Standaert et al) in view of Mleziva et al in order to manufacture filaments using reclaimed polymer (see paragraph [0016] of Mleziva et al).
             Regarding claim 33, see paragraph [0042] (filaments of less than 2 denier) of Mleziva et al.
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742